United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1728
                        ___________________________

 John Pietsch; Arlan Irwin, as Trustee for the Albert and Grace Irwin Trust; Ward
   County Farm Bureau, a North Dakota Non-Profit Corporation; Ward County
             Farmer’s Union, a North Dakota Non-Profit Corporation

                                    Plaintiffs - Appellants

                                        v.

 Ward County, a Political Subdivision of the State of North Dakota; The Board of
           County Commissioners for Ward County, North Dakota

                                   Defendants - Appellees
                                 ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Western
                                   ____________

                          Submitted: February 18, 2021
                              Filed: March 16, 2021
                                ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

BENTON, Circuit Judge.
      Plaintiffs claim, under 42 U.S.C. § 1983, that Ward County’s right-of-way
dedication ordinance violates their procedural due process rights. The district court1
dismissed their claims. Pietsch v. Ward Cty., 446 F. Supp. 3d 513 (D.N.D. 2020).
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

                                          I.

      Plaintiffs are two landowners (John M. Pietsch and trustee Arlan L. Irwin),
the Ward County Farm Bureau, and the County Farmer’s Union. 2 They seek to
enjoin the requirement in the County’s dedication ordinance that plats proposed
along roads dedicate to the public sufficient rights-of-way to meet road width
requirements. See Exhibits A & B, Memorandum in Support of Summary
Judgment (No. 18-0023, D.N.D. May 1, 2019).

      The landowners sought approval for plats without the required dedications.
They applied for variances. The County Board of Commissioners considers
variances through paper application or during a zoning board meeting. Variances
may be approved based on “extraordinary hardship to the subdivider, because of
unusual topography, or other such conditions [that] would result in retarding the
achievement of the objectives of these [zoning] regulations.” Variance decisions are
recorded and stated in minutes of the County Commission.

       Plaintiffs argue that the variance procedure violates the Due Process clauses
of the Fifth and Fourteenth Amendments. (Plaintiffs do not raise a substantive due
process claim on appeal.) The district court granted the County’s motion for
summary judgment. Pietsch, 446 F. Supp. 3d at 541.


      1
       Honorable Peter D. Welte, United States District Court Judge for the District
of North Dakota.
      2
        Although the district court found standing for the Farm Bureau and Farmer’s
Union, 446 F. Supp. 3d at 528-30, this court need not address that issue in light of
the disposition of this opinion.

                                         - 2-
      “This court reviews de novo a grant of summary judgment.” Torgerson v.
City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). “Summary
judgment is proper ‘if the pleadings, the discovery and disclosure materials on file,
and any affidavits show that there is no genuine issue as to any material fact and that
the movant is entitled to judgment as a matter of law.’” Id., citing Fed. R. Civ. P.
56(c)(2).

                                          II.

      Plaintiffs’ arguments all assert that two Supreme Court decisions—Dolan v.
City of Tigard, 512 U.S. 374 (1994) and Nollan v. California Coastal Commission,
483 U.S. 825 (1987)—establish the procedural floor for ordinances about, and
review of, zoning variances.

       Dolan and Nollan both interpreted the Takings clause. See Koontz v. St.
Johns River Water Mgmt. Dist., 570 U.S. 595, 604 (2013). Plaintiffs did not plead
any Takings claim before the district court: “the Plaintiffs explicitly disavow that
their amended complaint asserts any takings claims.” Pietsch, 446 F. Supp. 3d at
536.

       Plaintiffs’ due process and unconstitutional conditions claims are an
impermissible attempt to recast a Takings claim. See Lingle v. Chevron U.S.A.,
Inc., 544 U.S. 528, 540, 546-48 (2005) (holding that a substantive due process
inquiry has “no proper place” in Takings doctrine, while distinguishing Nollan and
Dolan as a special application of unconstitutional conditions doctrine for Takings).
See also Reno v. Flores, 507 U.S. 292, 308 (1993) (rejecting substantive regulatory
challenge rephrased as procedural due process). The Court affirmed this principle
saying, “the analogy from the due process context to the takings context is strained.”
Knick v. Township of Scott, 139 S. Ct. 2162, 2174, 2176 (2019) (also observing:
“As long as an adequate provision for obtaining just compensation exists, there is no
basis to enjoin government action effecting a taking”).


                                         - 3-
       Plaintiffs claim the County’s dedication rules could result in an exaction,
which would require consideration of nexus and proportionality. But this conflates
takings and due process law. “Under Nollan and Dolan the government may choose
whether and how a permit applicant is required to mitigate the impacts of a proposed
development, but it may not leverage its legitimate interest in mitigation to pursue
governmental ends that lack an essential nexus and rough proportionality to those
impacts.” Koontz, 570 U.S. at 606. Koontz authorizes a Takings claim, not a due
process claim: “Nollan and Dolan ‘involve a special application’ of [unconstitutional
conditions] doctrine that protects the Fifth Amendment right to just compensation
for property the government takes when owners apply for land-use permits.” Id. at
604. Plaintiffs thus have a remedy for unconstitutional exactions under the Takings
clause. See id. at 605; Pietsch, 446 F. Supp. 3d at 520, 522, 538 (discussing
alternative remedies). They cannot claim a redundant remedy under the due process
clause. Crown Point Dev., Inc. v. City of Sun Valley, 506 F.3d 851, 855 (9th Cir.
2007) (“[T]he Fifth Amendment would preclude a due process challenge only if the
alleged conduct is actually covered by the Takings Clause.”).

       The remaining issues are whether the challenged zoning ordinance was truly
irrational and whether the County provided sufficient procedural due process. “Due
process claims involving local land use decisions must demonstrate the government
action complained of is truly irrational, that is something more than arbitrary,
capricious, or in violation of state law.” Koscielski v. City of Minneapolis, 435 F.3d
898, 902 (8th Cir. 2006) (cleaned up). The Court implicitly approved this test for
due process challenges to zoning ordinances. See Lingle, 544 U.S. at 542 (“An
inquiry of this nature has some logic in the context of a due process challenge, for a
regulation that fails to serve any legitimate governmental objective may be so
arbitrary or irrational that it runs afoul of the Due Process Clause.”), 548-49
(Kennedy, J., concurring) (observing that arbitrariness due process review survives
Lingle). The ordinance here promotes the government’s interest in providing public
roads and was not truly irrational. Pietsch, 446 F. Supp. 3d at 538, 540.




                                         - 4-
       “In the zoning context, assuming a landowner has a protectible property
interest, procedural due process is afforded when the landowner has notice of the
proposed government action and an opportunity to be heard.” Anderson v. Douglas
Cty., 4 F.3d 574, 578 (8th Cir. 1993). See generally Bituminous Materials, Inc. v.
Rice Cty., 126 F.3d 1068, 1070 (8th Cir. 1997) (describing a legitimate claim to
entitlement, rather than a “mere subjective expectancy” as “a protected property
interest”).    Since both Peitsch and Irwin received individualized notice and an
opportunity to be heard on their variance applications, the County provided
sufficient notice and opportunity for a hearing about their proposed uses. See
Anderson, 4 F.3d at 578; Pietsch, 446 F. Supp. 3d at 523-24, 538 (summarizing
plaintiffs’ notice and opportunity to be heard). See generally Mathews v. Eldridge,
424 U.S. 319, 333-34 (1976).

      The district court properly granted summary judgment for defendants.



                                   *******

      The judgment is affirmed.
                      ______________________________




                                       - 5-